                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                       Plaintiff,                      )
                                                       )
v.                                                     )       Case No. 15-CR-03094-01-SRB
                                                       )
CHRISTOPHER L. JOHNSON,                                )
                                                       )
                       Defendant.                      )

                                              ORDER

       Before the Court is Defendant Christopher L. Johnson’s pro se Motion for Reconsideration

for Cause. (Doc. #65.) For the reasons stated below, the motion is denied.

       In his instant motion, Defendant Johnson states that mailing delays prohibited him from

timely filing a reply brief in support of his motion for compassionate release (Doc. #59) and thus

deprived him of the opportunity to counter the Government’s arguments. Defendant Johnson first

asks the Court to “reject the Government’s position that he has not demonstrated extraordinary

and compelling reasons warranting reduction and that he remains a danger to the community.”

(Doc. #65, p. 9.) Defendant Johnson additionally states that “[t]hese issues can only independently

be determined by the [C]ourt through a hearing” and he asks the Court “to appoint counsel, brief

the issues, and conduct a hearing” or, in the alternative, “grant his request for compassionate

release.” (Doc. #65, p. 9.)

       Whether construed as a new motion for compassionate release or reconsideration of his

original motion, Defendant Johnson’s requested relief is denied. Aside from a cursory reference

to recent infection rates at the facility where he is incarcerated, Defendant Johnson largely reasserts

the same arguments that were previously considered and resolved in the Court’s October 5, 2020




          Case 6:15-cr-03094-SRB Document 66 Filed 01/25/21 Page 1 of 2
Order (Doc. #61). Defendant Johnson does not attach new evidence to his motion, fails to show

that the Court committed an error of fact or law in its prior Order, and fails to demonstrate an

extraordinary and compelling reason to reduce his sentence. Upon review of the record, the Court

again finds that Defendant Johnson’s age and apparent health conditions do not rise to the level of

extraordinary and compelling circumstances, nor is Defendant Johnson’s release warranted under

the 18 U.S.C. § 3553(a) factors.

       Accordingly, it is ORDERED that Defendant Johnson’s pro se Motion for

Reconsideration for Cause (Doc. #65) is DENIED. Additionally, Defendant Johnson’s request for

the appointment of counsel and a hearing on this matter is DENIED.

       IT IS SO ORDERED.
                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH
                                                     UNITED STATES DISTRICT JUDGE

Dated: January 25, 2021




                                                2

          Case 6:15-cr-03094-SRB Document 66 Filed 01/25/21 Page 2 of 2
